Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 3, the claimed limitation “a device that records log information” should be corrected to “the device that records the log information”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 comprises of one element i.e. circuitry that performs a plurality of functions i.e. generate, acquire, change a processing mode and transmit and therefore, lacks sufficient structure to perform the plurality of functions. A machine/device claim must comprise a combination of elements. It is unclear whether/how one element performs multiple specific functions; one element claim cannot rely on 112 6th paragraph or 112 (f) to incorporate the structure from the specification. Without the benefit of 112 6th paragraph or 112 (f) to incorporate the structure from the 
Claims 2-8 which depend on claim 1 are rejected because they do not overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2011/0295440) in view of Asari (US 2011/0085194).
As per claim 1, Noma teaches a network device comprising circuitry configured to:
generate log information (para 0158: “Also, in the power storage apparatus 20, when the log information generating unit 209 starts to generate the log information, the establishment of a connection via the mobile communication network 3 to be used for communication with the information processing apparatus 10 is commenced (step S123). The protocol used for communication with the information processing apparatus 10 can be decided as appropriate”);
acquire a status notification from a device that records the log information, (para 0160: “The log information generating unit 209 of the power storage apparatus 20 receives the main instruction transmitted from the information processing apparatus 10 (a main instruction indicating the transmission of log information) and transmits the generated log information to the information processing apparatus 10 (step S129)”); and
transmit, to the device, the generated log information (para 0160: “The log information generating unit 209 of the power storage apparatus 20 receives the main instruction transmitted from the information processing apparatus 10 (a main instruction indicating the transmission of log information) and transmits the generated log information to the information processing apparatus 10 (step S129)”). 
	Noma does not explicitly teach the status notification being designated by the device and change a processing mode of the log information, based on the acquired status notification. However, Asari teaches the status notification being designated by the device and change a processing mode of the log information, based on the acquired status notification (para 0038: “The service engineer uses the management server 2 to set the log information disclosure level to the image formation apparatus 1. When the log information disclosure level is set by the management server 2, the control unit 104 of the image formation apparatus 1 controls the log information processing unit 5 so that the items of target log information stored in the memory 106 are edited and transmitted to the management server 2 according to the log information disclosure level”). It would have been obvious to a person of ordinary skill in the art to 

	As per claim 2, Asari teaches changing a detail level of the log information or changes an amount of the log information to be transmitted, based on the status notification from the device (para 0038: “The service engineer uses the management server 2 to set the log information disclosure level to the image formation apparatus 1. When the log information disclosure level is set by the management server 2, the control unit 104 of the image formation apparatus 1 controls the log information processing unit 5 so that the items of target log information stored in the memory 106 are edited and transmitted to the management server 2 according to the log information disclosure level”).

	As per claim 3, Asari teaches wherein the status notification is a notification of change in security level or a notification of change in log level (para 0039: “In the first embodiment, the setting of the log information disclosure level can be selected from among "disclose all", "disclose replaced data", and "not disclose", for example. When "disclose all" is selected, the image formation apparatus 1 transmits all the stored log information to the management server 2. When "disclose replaced data" is selected, the image formation apparatus 1 replaces some items of the stored log information with other data and transmits the log information to the management server 2. When "not 

	As per claim 4, Noma teaches wherein the circuitry is further configured to change a transmission frequency of transmitting the log information to the device, based on the status notification (para 0180: “By operating the user operation terminal 9 and having a setting screen such as that shown in FIG. 15 displayed, the user is also capable of changing the settings themselves of the power storage apparatus 20 from a remote location. The setting screen shown in FIG. 15 is provided with a display region for setting the frequency of transmission of log information (i.e., reports) to the information processing apparatus 10, a display region for selecting the various information included in the log information (reports), a display region for setting events, a display region for setting an operation schedule, and a display region for setting measures to be taken when the power storage apparatus is stolen”). 

	As per claim 6, Noma teaches setting a high transmission frequency of the log information (para 0180: “By operating the user operation terminal 9 and having a setting screen such as that shown in FIG. 15 displayed, the user is also capable of changing the settings themselves of the power storage apparatus 20 from a remote location. The setting screen shown in FIG. 15 is provided with a display region for setting the frequency of transmission of log information (i.e., reports) to the information processing apparatus 10, a display region for selecting the various information included stop transmission of the log information to the device (para 0051: “When the control unit 104 determines that the log information disclosure level is designated as "not disclose" (YES in S107), the processing is terminated without transmitting the log information to the management server 2. On the other hand, when the control unit 104 determines that the log information disclosure level is not designated as "not disclose" (NO in S107), the control unit 104 determines whether the log information disclosure level is designated as "disclose all" or not (S108)”).

	As per claim 7, Asari teaches wherein the circuitry is further configured to stop transmission of the log information to the device, in response to reception of a log-information transmission stop notification from the device (para 0051: “When the control unit 104 determines that the log information disclosure level is designated as "not disclose" (YES in S107), the processing is terminated without transmitting the log information to the management server 2. On the other hand, when the control unit 104 determines that the log information disclosure level is not 

	As per claim 8-9, the claims disclose similar features as of claim 1, and are rejected based on the same rationales of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2011/0295440) in view of Vorobyev (US 2012/0140273).
	As per claim 5, Noma teaches setting a low transmission frequency of the log information (para 0180: “By operating the user operation terminal 9 and having a setting screen such as that shown in FIG. 15 displayed, the user is also capable of changing the settings themselves of the power storage apparatus 20 from a remote location. The setting screen shown in FIG. 15 is provided with a display region for setting the frequency of transmission of log information (i.e., reports) to the information processing apparatus 10, a display region for selecting the various information included in the log information (reports), a display region for setting events, a display region for setting an operation schedule, and a display region for setting measures to be taken when the power storage apparatus is stolen”), Noma obviously encompasses teaching setting a low transmission frequency of the log information. Noma does not explicitly teach transmitting the log information to the device when a remaining amount of a memory area in a memory in which the log information is to be stored becomes less than or equal to a predetermined remaining amount. However, Vorobyev teaches transmitting the log information to the device when a remaining amount of a memory area in a memory in which the log information is to be stored becomes less than or equal to a predetermined remaining amount (para 0064:” With the image forming apparatus 200 according to the above-described embodiment of the present invention, by setting the storage capacity of the log data storage area 210 of the image forming apparatus 200 to a predetermined size (value), the simultaneous notice transmission is performed and log data is obtained by the servers 300, 300A, and 300B when the storage capacity of the log data storage area 210 reaches a full or a nearly full state”). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Noma and with those of Vorobyev in order to ensure that a storage upper limit of log information is not exceeded capacity of the memory area. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM T NGUYEN/Primary Examiner, Art Unit 2454